Citation Nr: 1208397	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) prior to October 1, 2010.

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) prior to October 15, 2010.




REPRESENTATION

Veteran represented by:	Daniel P. Graham, Attorney at Law




ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1966 to August 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO that granted service connection and assigned a 50 percent rating for PTSD, effective on July 30, 2004.

The Veteran testified before a Decision Review Officer (DRO) in February 2007; the transcript of that hearing is of record.

In a decision promulgated in January 2008, the Board denied the Veteran's claim for increase.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  

In a December 2008 Order, the Court granted the parties' Joint Motion, vacating the January 2008 decision and remanding the issue of a higher initial evaluation for the service-connected PTSD to the Board for additional consideration.

The Board in turn remanded the case to the RO in September 2009 and March 2011 for additional development of the record.

In a February 2009 rating decision, the RO assigned a temporary total rating under the provisions of 38 C.F.R.§ 4.29 for the period beginning on January 20, 2009 through March of 2009.  A 50 percent rating was assigned, effective on April 1, 2009.  

In a September 2010 rating decision, the RO assigned a temporary total rating under the provisions of 38 C.F.R.§ 4.29 for the period beginning on August 26, 2010 through September 2010.  A 70 percent rating was assigned effective on October 1, 2010.

Then, in a December 2010 rating decision, the RO assigned a total rating based on individual unemployability by reason of service-connected disability, effective on October 15, 2010.    

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a TDIU rating for the period of the appeal prior to October 15, 2010 is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  For the period of the appeal prior to October 1, 2010, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships. 

2.  For the period of the appeal prior to October 1, 2010, the service-connected PTSD is not shown to have been manifested by gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, or a loss of memory for names of close relatives or his own name or occupation; total social and occupational impairment is not demonstrated.



CONCLUSION OF LAW

The schedular criteria for the assignment of rating of 70 percent, but no more for the service-connected PTSD for the period of the appeal prior to October 1, 2010 have been met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.159, 4.1, 4.7, 4.130 including Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in April 2006 prior to the initial adjudication of his claim.  An additional VCAA letter was sent in April 2011.  

The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of the claim, with subsequent adjudication of his claim in a Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for PTSD has been established and initial rating has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  

Also, it is of controlling significance that, after awarding the veteran service connection for PTSD, he filed a notice of disagreement contesting the initial rating determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  

The RO furnished the veteran a Statement of the Case that addressed the initial rating assigned, included notice of the criteria for a higher rating, and provided the veteran with further opportunity to identify and submit additional information and/or argument, which the veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  

Under these circumstances, VA fulfilled its obligation to advise and assist the veteran throughout the remainder of the administrative appeals process, and similarly accorded the veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board notes that there are VA psychiatric examination and treatment reports on file, including an examination in September 2006, March 2008 and June 2010.  These examinations, combined, were thorough in nature and adequate for the purposes of deciding this claim.  

The reports reflect that the most recent examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

In a December 2008 Order, the Court granted a Joint Motion in which the parties agreed that the issue of a higher initial evaluation of the Veteran's service connection for PTSD should be remanded.  

In the Joint Motion, the parties agreed that the Board failed to fulfill the duty to assist by not obtaining Social Security Administration (SSA) records or provide an adequate statement of reasons or bases for its determination.  

The Board finds there has been substantial compliance with prior remand instructions.  The claims file contains pertinent treatment records and SSA records and recent treatment records.  

The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his February 2007 hearing.  The Board additionally finds that general due process considerations have been met by VA.  See 38 C.F.R. § 3.103.


II.  Increased Rating for PTSD

The Veteran asserts that he is entitled to a higher rating for the service-connected PTSD.

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Schedular Criteria:

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned for PTSD when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).


Facts and Background

The evidence on file consists of VA treatment records dated from October 2004 to June 2011; Vet Center records dated from July 2004 to January 2010; reports from  September 2006, March 2008 and June 2010 VA examination; a February 2007 report from a Vet Center social worker; the Veteran's SSA records, and a transcript of the February 2007 hearing at the RO.

An October 2004 VA treatment noted that the Veteran had worked as a cabinet maker and owned a small appliance store.  He reported that he was having difficulty sleeping.  He had nightmares, flashbacks, irritability/ "verbal rages" and hypervigilance.  He had a past history of cocaine abuse for two years (1981-1983) with suicidal ideation during this time period.  He had not had suicidal ideation since this time period.  

The Veteran stated that he had a close relationship with his siblings and regular contact with his mother.  He had been married for 23 years and had two children.  He was prescribed medication for sleep.  He was diagnosed with chronic PTSD and assigned a GAF score of 60.  

A November 2004 VA treatment records reflected that the Veteran was assigned a GAF score of 50.  His chief complaints were those of chronic insomnia, fatigue and irritability.

A May 2005 VA treatment record reflected no suicidal or homicidal ideation or psychosis.  He reported ongoing marital difficult and insomnia.  He was assigned a GAF score of 50.  

An August 2005 VA treatment record noted that the Veteran was "getting along better at home."  He was taking a family vacation to Lake George.  There was no active suicidal or homicidal ideation or psychosis, but he had chronic intrusive thoughts, hyperarousal and insomnia.  He was assigned a GAF score of 49.

Another August 2005 VA treatment record noted no psychosis or active suicidal or homicidal ideation, but he had chronic intrusive thoughts, hyperarousal and insomnia.  He was assigned a GAF score of 49.  

In an August 2006 VA treatment record, the Veteran alluded to marital stress.  He was taking sleep medication for chronic insomnia.  He was assigned a GAF score of 48.

An August 2006 VA treatment record assigned the Veteran a GAF score of 48 for irritability, chronic marital stress and insomnia.

In a September 2006 VA examination, the Veteran was noted to be self-employed because he did not think that he could work for someone else.  Despite being self-employed, he had a hard time dealing with customers because of his temper.  The Veteran reported having nightmares, avoidance of crowds, intrusive thoughts, constricted affect, emotional distance, hypervigilance, exaggerated startle response, irritability, avoids crowds, and impaired concentration.  He denied having suicidal or homicidal ideation.  He did not have any hallucinations or delusions.  He stated that the relationships with his wife and children were "fair."  He had a few friends.  The VA examiner noted that the Veteran was independent with his activities of daily living.

Upon mental status examination, the Veteran's thought processes were logical and coherent.  His affect exhibited a constricted range with increased intensity and his mood was irritable.  His concentration was mildly impaired.  PTSD was diagnosed and the GAF score was 55.

The Vet Center and VA treatment records revealed that the Veteran had received individual and group therapy a number of times for his psychiatric problems since July 2004.  The GAF scores ranged from a high of 60 in October 2004 to a low of 48 in August 2006.  

The Vet Center Intake form reflected that the Veteran had near, rapid and pressured speech with flat and blunted affect.  He had a suspicious, defensive manner and tense motor activity.  His judgment was fair, and his memory function was impaired, but he was oriented to person, time, and place.  He reported being married for 27 years with adult children.  He had some success as a remodeling contractor and in a store front appliance repair business, but recently had gone back to school to become a real-estate agent.  He had a difficult time relating to his children and the relationship with his wife was mixed (no discussion of divorce or separation).

A January 2007 VA treatment record noted no suicidal ideation, homicidal ideation or psychosis.  He was assigned a GAF score of 49.

According to the February 2007 report from a Vet Center social worker, the Veteran had severe and chronic PTSD in conjunction with agoraphobia.  It was noted that the Veteran had intrusive memories, nightmares and flashbacks of Vietnam approximately 2-4 times a week, with difficulty sleeping, irritability and angry outbursts.  He also exhibited psychoneurotic symptoms with disturbed thought processes that were associated with daily activities that resulted in confusion, panic, emotional explosions of aggressive/angry energy.  The Veteran's ability to maintain meaningful relationships was adversely affected by his symptomatology.  However, his strengths were high cognitive level of functioning, working and improving relationships with his family, timely with appointments, willing to assist others, and being open to suggestions.

A May 2007 VA treatment record noted that the Veteran had no psychosis or homicidal or suicidal ideation.  The Veteran stated that regretted being "physical" with his family when he actively used cocaine.

A December 2007 VA treatment record noted that the Veteran felt bad for his son who had lost his job.  He was trying to teach his son contracting work.  He reported no major changes and trying to maintain peace with his wife.  He was chronically frustrated with her, but with no intent to move out.

A January 2008 VA treatment assigned a GAF score of 49.  A February 2008 VA treatment record assigned a GAF score of 30.  The Veteran reported flashbacks, hypervigilance and insomnia. 

A March 2008 VA examination report noted that the Veteran was self employed.  He worked part-time in a kitchen remodeling business and repairing small appliances.  It was noted that the Veteran was followed in outpatient psychiatric treatment at VA, but recently entered into the Intensive Outpatient Treatment.  

The Veteran reported having difficulty with irritability, frustration, hypervigilance, avoidance, anxiety, intermittent flashbacks, anger management, depression and sleep disturbance.  It was noted that the Veteran's symptoms affected his ability to work with new customers due to his stress and level of irritability.  He denied suicidal thoughts, but reported episodic homicidal thought that were nonspecific.  

The Veteran stated that his symptoms had been consistent over time.  He had been married for 26 years and "co-exist[ed]" together.  He reported having few friends and rarely going out with his wife.  He reported having no difficulties with activities of daily living.

Upon mental status examination, the Veteran was noted to be adequately groomed.  He was guarded, but generally cooperative.  His affect was moderately constricted.  Thought process was logical and goal-directed.  There were no auditory or visual hallucinations.  His insight and judgment were good.  He was diagnosed with PTSD and assigned a GAF score of 50.  

The VA examiner stated that the Veteran's symptoms appeared to be similar to those of the VA examination performed two years earlier.  The Veteran described better management of his symptoms with the use of prescribed medication, but reported having significant difficulties due to his level of irritability, low stress tolerance, anxiety and hypervigilance.

In April 2008, the Veteran was assigned a GAF score of 46.  There was no suicidal or homicidal ideation, or psychosis.

An October 2008 VA treatment record noted no suicidal or homicidal ideation or psychosis.  A November 2008 VA treatment record assigned a GAF score of 47.

In an August 2008 VA treatment record the Veteran told the VA physician that he had been granted SSDI "most likely due to his back condition, but he had applied for PTSD symptoms."  He stated that SSDI relieved some financial stress.

A December 2008 VA treatment record reported a GAF score of 43.  

A March 2009 Discharge report from VA diagnosed the Veteran with PTSD and depression.  He was admitted to the hospital in January 2009.  His PTSD symptoms included hypervigilance and poor sleep with early, middle and late insomnia.  He slept 4 to 6 hours per night with nightmares, occasional flashbacks, depression, anxiety, intrusive thoughts, anger, rage, emotional numbing, social isolation, survivor's guilt, a sense of a foreshortened future, avoidance of things that reminded him of his war experiences and an exaggerated startle reflex.  

His mental status examination upon discharge noted an improved overall sense of well being, brighter affect, and otherwise unchanged from admission.  It was noted that the Veteran was competent to manage his own funds, but that he was unemployable with reference to the open labor market.
He was assigned a GAF score of 38.  

Another March 2009 treatment record noted that the Veteran denied having a psychosis or suicidal or homicidal ideation.  He was utilizing anger-control management techniques.  He was assigned a GAF score of 42.  

The June and August 2009 VA treatment records noted no psychosis or suicidal or homicidal ideation.  He was assigned a GAF score of 48.

An October 2009 Vet Center record reflected that the Veteran was oriented in all three spheres with no evidence of suicidal or homicidal ideation.  In another October 2009 Vet Center record, the Veteran noted that he had been in counseling for a long time, but was unable to comprehend "PTSD."  

The Veteran endorsed reexperiencing symptoms including intrusive thoughts/memories, nightmares, night terrors and flashbacks.  A June 2009 Vet Center record noted a past history of "SA and abstinence with birth of children."  A December 2009 VA treatment record reflected the same.

The January and April 2010 VA treatment records showed no psychosis or suicidal or homicidal ideation.

A June 2010 statement from the Veteran's counseling therapist at the Vet Center noted that the Veteran suffered from flashbacks, psychological distress, sleep difficulty, difficulty concentrating, detachment from others, anger outbursts, exaggerated startle response, anxiety with associated feelings of loss of control, survivor's guilt, dissociative experiences, and desensitization to death/inability to grieve and hypervigilance.  The symptoms were noted to negatively impact the Veteran's ability to interact with customers, co-workers and family.  

A June 2010 VA examination noted that the Veteran was self employed.  He had not earned money since his back surgery, which caused difficulty in completing manual tasks.  It was noted that the Veteran presented similarly as he had done in previous examination.  He experienced nightmares (at least once per week), flashbacks (during evenings), increased arousal, apparitions/reexperiences, significant avoidance, social avoidance, social isolation/withdrawal, sleep difficulties, anger difficulties, impaired memory and frustration.  

The Veteran and the wife reported that his symptoms had worsened in recent years in that he was more socially withdrawn and irritable.  He denied any hospitalizations since his most recent compensation and pension examination in 2008.  

Overall, the Veteran described his symptoms as having moderate to significant impact on his day-to-day functioning, particularly interpersonal skills impairing his ability to maintain a successful business.  He reported spending his days taking care of yard, watching television and working out.  He denied having any difficulty in completing his activities of daily living and chores. 

Upon mental status examination, the Veteran was adequately groomed.  He was alert and oriented in all spheres.  Affect was mildly blunted, and mood was congruent.  His eye contact was appropriate.  Speech content was logical and goal directed (free of delusions).  

While the Veteran reported seeing apparitions between sleep cycles, the VA examiner opined that he was re-experiencing his trauma rather than any psychotic process.  He denied having auditory, visual, tactile or other hallucinations.  He also denied having a psychosis, symptoms of mania or suicidal or homicidal ideation.  His insight and judgment were grossly intact.  He was diagnosed with moderate to severe PTSD and assigned a GAF score of 50.  

It was noted that the Veteran's PTSD was chronic and caused significant psychosocial impairment.  It was noted that the overall severity of his psychiatric symptoms have remained the same for the most part since his most recent compensation and pension examination.

In a July 2010 VA treatment record, the Veteran reported being upset since his last compensation and pension examination and feeling "interrogated" and not liking the feedback he received.  There was no active suicidal or homicidal ideation or psychosis, but there was hypervigilance, frustration, defensiveness and increased short-term memory impairment.  

In an August 2010 VA treatment record, the Veteran reported having a frequent sad mood, anxiety, pan-insomnia, irritability, problems with memory and concentration, decreased libido, and social withdrawal.  He also reported having recurrent thoughts; emotional and physiologic reactivity to cues that reminded him of these events; amnesia; avoidance; hypervigilance; panic attacks; and exaggerated startle response.

In August 2010, the Veteran was hospitalized at VA.  He was subsequently discharged in September 2010.  In September 2010, a VA discharge summary diagnosed the Veteran with PTSD, depression, panic disorder with agoraphobia, and polysubstance abuse in full remission.  

The hospital course note described the Veteran as having ongoing problems with high anxiety, intrusive combat memories, hypervigilance, anger, difficulty being in public settings (any crowds), social isolation and depression.  He reported that he had not worked since 2004 due to his symptoms.

A September 2010 VA treatment record noted no significant cognitive/memory impairment.  There was no formal thought disorder.  He had anxious mood with a depressed, constricted affect.  

A June 2011 VA treatment record noted no psychosis or suicidal or homicidal ideation.  The Veteran reported little interest or pleasure, feeling down, depressed, or hopeless, tired, feelings of failure and trouble concentrating.

The SSA records reflected that the Veteran was found to be disabled due to his psychiatric and back conditions.  He reported not working since he had surgery on his back in 2006 and having nightmares and flashbacks.  He displayed increased arousal, avoidance, social isolation and difficulties with sleep.  He reported having irritability, impaired concentration, hypervigillance and anger difficulties with his symptoms remaining constant since onset.  He denied any psychiatric hospitalizations at that time.  He had a few friends and spent his day watching television, taking care of the lawn and working out.  He denied having difficulties in completing activities of daily living.  

Upon evaluation, his eye contact was appropriate and his speech rate, tone and volume were within normal limits.  Speech content was logical and goal directed.  The Veteran denied having homicidal or suicidal ideation, auditory or visual hallucinations, psychosis, as well as symptoms of mania.  His insight and judgment were noted to be grossly intact.  He was assigned a GAF score 50.  The Veteran's GAF scores ranged from 42 to 55 over the past three years.  

The VA examiner noted that his PTSD was chronic and caused significant psychosocial impairment and that, overall, the severity of the symptoms had remained generally the same since the last evaluation.


Legal Analysis

In a July 2009 written statement, the Veteran's attorney stated that the Veteran should be awarded a 70 percent rating since July 30, 2004.  He cited to the March 2009 psychiatric report that described the Veteran as "unemployable" and assigned a GAF score of 38.  He further requested that the Board give more weight to the lower GAF scores ranging from 48 to 50 because they were essentially assigned by the same qualified examiner who had observed the Veteran over a period of time.  He argued that these scores were more consistent with the March 2009 GAF score and SSA findings of inability to perform substantial gainful activity.  The attorney also asserted that less weight should be given to the September 2006 VA examination because the examiner did not review the claims folder.  (See also April 2010 Written Statement).

Overall, the Veteran's psychiatric complaints include nightmares and intrusive thoughts of Vietnam, avoidance of things related to his Vietnam experience, hypervigilance, insomnia, hyperstartle reaction, poor concentration, irritability, difficulty dealing with other people and fear.  He was also having problems relating to his family and attended weekly therapy sessions, with completion of two inpatient treatment programs.

For the most of the period of the appeal, the Veteran's overall symptomatology is shown to have been manifested by intrusive memories, insomnia, nightmares, anxiety, irritability, difficulty relating to other people, social avoidance/isolation, depression, anger outbursts/ "verbal rages", flashbacks, hypervigilance, diminished interest or participation in significant activities, and some detachment and estrangement.  Moreover, for the most part, his GAF scores have been in the range from 38 to 50 during this time.  

Based on a review of the entire record, the Board finds the service-connected disability picture to have more closely resembled that of occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships for this time.

However, the medical evidence of record does not reflect that the Veteran demonstrates the symptomatology needed to meet the criteria for a 100 percent rating under Diagnostic Code 9411.  

As reflected, the medical evidence does not show that the Veteran experienced total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Rather, the Veteran maintained personal hygiene and was oriented to person, time, and place.  He denied hallucinations, panic attacks and suicidal ideation.  There was no inappropriate behavior or obsessive/ritualistic behavior.  The Veteran claims to have seen an apparition, the VA examiner attributed this to reexperiencing symptoms.  The Veteran has been married to the same wife for over three decades.  He also has two children and maintains a relationship with them.  In sum, the evidence does not reflect total occupational and social impairment.

The Board notes that because an initial disability rating is at issue, the Veteran can be assigned a staged disability rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, as there is no significant variation in symptomatology for the Veteran's PTSD disability during the appeal period, the Board concludes that a staged schedular rating is not assignable.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In resolving all reasonable doubt in the Veteran's favor, the Board finds that a rating of 70 percent, but no more is assignable for the period of the appeal prior to October 1, 2010.


III. Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).

To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's PTSD symptoms cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Hence, referral for consideration of the assignment of an extraschedular rating is not warranted.


ORDER

A increased, initial rating of 70 percent but not higher for the service-connected PTSD for the period beginning on July 30, 2004, is granted, subject to the regulations governing the award of VA monetary benefits.


REMAND

In light of the action in assigning a 70 percent rating for the service- connected PTSD for the period of the appeal prior to October 1, 2010, further action on the part of the agency of original jurisdiction is required to address the question of entitlement to a TDIU rating prior to October 15, 2010.  

To this extent, the Veteran's claim for a TDIU rating is deemed to be inextricably intertwined with the claim for increase.  In other words, as the assignment of the 70 percent rating favorably impacts the claim for a TDIU rating for the period in question, further action by the RO is necessary prior to further appellate consideration by the Board in this case.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:
After undertaking all indicated development to implement the Board's decision in assigning a rating of 70 percent for the service-connected PTSD for the period of the appeal prior to October 1, 2010, the RO should readjudicate the remaining claim for a TDIU rating for the period of the appeal prior to October 15, 2010 in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


